DETAILED ACTION
Applicant's amendments and remarks, filed 9/2/21, are fully acknowledged by the Examiner. Currently, claims 1-7 and 9-15 are pending with claim 8 canceled, claim 15 new, and claims 1, 4, 9 amended. The following is a complete response to the 9/2/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Tetzlaff (US 2004/0236325) in view of Brandt (US 2013/02260178).
Regarding claim 1, Tetzlaff teaches a jaw member of an electrosurgical forceps, comprising: a jaw body (24); an electrically conductive tissue sealing surface extending along a length of the jaw body (115) and configured to connect to a source of electrosurgical energy for conducting electrosurgical energy through tissue (115 to connect to a generator as in par. [0050]); and an insulative housing coupling the jaw body and the electrically conductive tissue sealing surface (111), and wherein the 
Regarding claim 2, Tetzlaff teaches wherein the oblique surface terminates proximally at a proximal edge of the insulative housing (proximal end of the surface of 108 terminates at the proximal edge of the jaw housing with 106).
Regarding claim 3, Tetzlaff teaches wherein the proximal edge of the insulative housing extends perpendicularly relative to a longitudinal plane defined by the electrically conductive tissue sealing surface (edge of 111 is perpendicular to 116 as in Fig. 2).
Regarding claim 4, Tetzlaff is silent wherein in a distal direction of the jaw body, the oblique surface extends downwardly at an angle from the proximal edge of the insulative housing to a bottom surface of bottom portion of the insulative housing (the oblique surface of 108 extends downwardly from the proximal edge of the housing toward a bottom surface as the conductive surface 115).
Regarding claim 5, Tetzlaff teaches wherein the oblique surface is non-parallel relative to a longitudinal plane defined by the electrically conductive tissue sealing surface and non-perpendicular 
Regarding claim 6, Tetzlaff teaches wherein the oblique surface is a pair of oblique surfaces each disposed on a respective lateral side of the insulative housing (108 with the oblique surface as in Graphic A, and an opposite surface).
Regarding claim 7, Tetzlaff teaches wherein the insulative housing is overmolded to the jaw body and the electrically conductive tissue sealing surface (111 overmolded to 115 analogous to 121 overmolded to 126).
Regarding claim 8, Tetzlaff teaches wherein the jaw body has a pair of lateral sides, the insulative housing overmolded to the pair of lateral sides (111 overmolded to 115).
Regarding claim 14, Tetzlaff teaches further comprising a jaw insert disposed within the jaw body and electrically insulating the electrically conductive tissue sealing surface from the jaw body (22 with insert 439 to insulate the electrode).
Regarding claim 15, Tetzlaff teaches the electrically conductive tissue sealing surface faces upwardly, and a bottom surface of the insulative housing faces downwardly, the oblique surface facing generally in a proximal and downward direction.
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetzlaff in view of Brandt, in further view of Chojin (US 2011/0190765).
Regarding claim 9, Tetzlaff is silent wherein each of the pair of lateral sides of the jaw body defines a plurality of holes for receiving a portion of the insulative housing therein. However, Tetzlaff teaches holes for receiving a portion of the insulative housing therein at a topmost surface (sockets 41 on jaw to receive detents/pin 122 and 124). Chojin teaches securing jaw parts on the lateral sides of the jaw body (Fig. 2a-b with parts 216 inserting into jaw holes 116). It would have been obvious to one of ordinary skill in the art to modify Tetzlaff to 
Regarding claim 10, Tetzlaff teaches wherein at least one hole of the plurality of holes is disposed adjacent the oblique surface of the insulative housing (the hole 124 is near the oblique surface).
Regarding claims 11-12, Tetzlaff is silent wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body, wherein two holes of the plurality of holes is formed in the respective pair of flanges, the oblique surface is a pair of oblique surfaces each having at least a portion disposed over the respective pair of flanges, but teaches two oblique surfaces (the oblique surface of Graphic A, and the opposite surface). Chojin teaches wherein the jaw member further comprising a pair of laterally spaced parallel flanges extending proximally from a proximal end of the jaw body (parallel sides of 110a at the proximal end of the jaw body), wherein two holes of the plurality of holes is formed in the respective pair of flanges (holes 116).
It would have been obvious to one of ordinary skill in the art to modify Tetzlaff with the flanges and the hole positioning of Chojin. This rearrangement of parts would work equally well to secure the components of the jaw together. One of ordinary skill in the art would appreciate that in this arrangement, the oblique surfaces at 108 of Tetzlaff would have portions disposed over the flanges as in Fig. 15b.
Regarding claim 13, Tetzlaff teaches wherein the plurality of holes is three holes (three holes for 122 and 124 as in at least Fig. 16b).
Response to Arguments
Applicant’s arguments, see the remarks, filed 9/2/21, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection Brandt as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794